Citation Nr: 1342939	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975, and from September 1990 to July 1991.  The record indicates that the Veteran served in the army reserves until 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the benefit currently sought on appeal.  The Veteran appeared before the undersigned Veterans Law Judge in a hearing at the RO in February 2010.  A transcript of the hearing is included in the claims file.  In December 2012, the Board remanded the claim on appeal for additional medical inquiry.  

The Board has reviewed the entire record which consists of a paper claims file and a virtual VA claims file.  Relevant evidence has been added to the record since the most recent Supplemental Statement of the Case issued in March 2013, and has been considered pursuant to a waiver of initial review of the evidence by the Agency of Original Jurisdiction, received from the Veteran's representative in December 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 
  

FINDING OF FACT

A chronic lower back disorder was not shown in service or for many years thereafter, and any current lower back disability is unrelated to service or a disease or injury of service origin.  


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.306, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2006 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA has obtained the Veteran's STRs, relevant private and VA medical evidence, and has assisted the Veteran by affording him a physical examination.  Moreover, VA provided the Veteran with a hearing before the Board to provide testimony in support of his claim.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for a lower back disorder.  He contends that he injured his lower back during service as the result of rigors associated with driving trucks and lifting munitions, and that he has experienced residuals of the injury since discharge from service in 1991.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The record establishes that the Veteran has a current lower back disorder.  Pursuant to the Board's December 2012 remand, the Veteran underwent VA compensation examination in January 2013.  The report of that examination notes that the examiner diagnosed the Veteran with degenerative changes in the lumbar spine and related intervertebral disc syndrome.  These diagnoses are supported by VA treatment records and examination reports dated since September 2004, which similarly note diagnoses related to degenerative changes in the lumbar spine.  Moreover, treatment for the Veteran's back pain, and diagnoses of degenerative changes in the lower spine, are noted in private treatment records dated in 2012.    

The record also establishes that the Veteran injured his lower back during service.  An April 1991 STR documents the Veteran's in-service complaints of back pain, which are corroborated by April 1991 reports of medical examination and history, and by the June 1991 separation report of medical history, which note complaints of back pain.  The Board has also considered favorably the Veteran's statements during the appeal period that he injured his back during active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  As the Veteran is competent to attest to symptoms such as the pain and limitation of motion and function that would relate to a back disorder - symptoms which are observable in nature - his lay assertions are of probative value.  

Nevertheless, the preponderance of the evidence of record is against finding that the lower back disability noted during the appeal period is related to an injury the Veteran received during active service that ended in July 1991.  Indeed, the earliest medical evidence of record of a chronic back disorder is found in VA medical records dated in 2004, approximately 13 years following discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The Board further notes that medical evidence dated between the date of in-service complaints in 1991 and the date of claim in 2004 indicates the absence of a chronic back disorder.  The July 1991 separation report of medical examination, completed the month of the Veteran's discharge from active service, does not note a back disorder.  Rather, the report contains an affirmative medical finding that the Veteran's back was normal.  In a July 1991 report of medical history conducted pursuant to a dental examination, the Veteran indicated no current or previous problems with arthritis and/or painful joints.  Moreover, August 1993 reports of medical examination and history, conducted pursuant to the Veteran's reserve service and dated over two years after the asserted in-service injury, are negative for a back disorder.  

Significantly, the Board notes the absence in the record of any competent medical opinion establishing a nexus or medical relationship between the current lower back problems and the Veteran's active service.  Rather, the only medical professional of record to have commented expressly on the Veteran's claim found the Veteran's current problems likely unrelated to active service.  The January 2013 VA examiner indicated an examination of the Veteran and a review of the claims file.  The examiner detailed the Veteran's medical history, and his complaints regarding lower back disability.  The examiner noted the in-service complaints of lumbosacral pain, and the more recent evidence indicating degenerative joint and disc disease and associated radicular symptoms.  And the examiner provided an express opinion stating that the Veteran's lower back disability was not related to service.  In support of the opinion, the examiner stated that radiographic evidence and the examination suggested age-related arthritis rather than residuals of an in-service injury.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The January 2013 medical report and opinion is of probative value because of its clear and concise conclusions, its detailed findings, its explanation of the findings, and its consistency with the objective evidence of record.  As indicated, medical evidence dated over two years after service affirmatively indicates the absence of a chronic disorder, while evidence noting a chronic disorder indicates onset many years following service.  See Maxson, supra.  

Based upon the evidence of record, the Board finds that a chronic lower back disorder did not result from service, and that the Veteran did not manifest arthritis in the lower back until many years after service (i.e., beyond one year following the July 1991 discharge from service).  Moreover, as objective medical findings of arthritis in the lower spine are first shown in 2004, over 13 years after separation from active service, the noted degenerative changes in the spine cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In assessing the Veteran's claim, the Board has considered his lay assertions that his in-service injury relates to his current problems, and his assertions that he has experienced a continuity of symptomatology since service of this lower spine disorder.  See Walker, supra.  However, these comments are unpersuasive with regard to the issue of medical etiology.  As indicated earlier, the Veteran is competent to attest to symptoms he may observe or sense, such as pain or limitation of motion or function in his back.  See Jandreau, supra.  But the Veteran's statements regarding diagnosis and etiology of degenerative changes in his spine are of no probative value.  The disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion linking an internal structural spine disorder noted in the 2000s to service that ended 13 years earlier.  He is not competent to determine onset of the degenerative changes, and whether he experienced a continuity of symptomatology since service indicative of those changes.  He does not have the training and expertise to provide medical evidence connecting service to the current symptoms, or to those he asserts he experienced since service.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  In the final analysis, the medical evidence countering the Veteran's claim weighs substantially more that the Veteran's lay assertions regarding etiology.     

Parenthetically, the Board inquired in this matter into whether this case presents an issue regarding aggravation of a pre-service disability.  As detailed in the December 2012 remand, private medical evidence of record indicates that the Veteran was treated as an inpatient in 1983 for a lumbosacral sprain caused while playing basketball.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no preexisting condition is noted at the time a Veteran enters service, as is the case here, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111.  Importantly, only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  

In this matter, the evidence indicates that the 1983 sprain had resolved prior to entry onto active duty in September 1990.  The Veteran's credible testimony during his February 2010 Board hearing indicates this.  Moreover, reports of medical examination and history, dated in May 1987 and conducted pursuant to the Veteran's reserve service, are negative for a lower back disorder.  Indeed, the report of medical examination contains an affirmative medical finding that the Veteran's back was then normal.  Hence, although the record does not contain entrance reports of medical examination and history dated in September 1990 when the Veteran began his second period of active service, the presumption that the Veteran's lower back was sound upon entry into service applies in this matter.  Further inquiry into whether a pre-service back disorder was aggravated during service is therefore unwarranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306. 

In sum, the record indicates that the Veteran injured his lower back during service in 1991.  The record also documents that he has been diagnosed with degenerative changes in the lower spine since the mid 2000s.  However, the preponderance of the evidence of record indicates that the current problems are unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted in this matter, on either a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for a lower back disorder is denied.    



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


